Citation Nr: 0706754	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability with 
left lower extremity symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing in July 205.  This 
matter was remanded in December 2005 for further development.  

Although additional evidence has been submitted by the 
veteran since the most recent supplemental statement of the 
case, at the July 2005 Board hearing the veteran expressly 
waived preliminary RO review of such subsequently submitted 
evidence.  

The Board notes that when this case was remanded in December 
2005, there was an additional issue (service connection for 
residuals of a cyst removal from the buttocks) in appellate 
status.  However, the RO issued an August 2006 rating 
decision in which it granted service connection for a post 
surgical scar with a 0 percent evaluation.  The granting of 
service connection represents a full grant of the benefits 
sought and the veteran has not filed a notice of disagreement 
with regards to the rating decision.  Therefore, the issue is 
not within the Board's jurisdiction.


FINDING OF FACT

A chronic back disorder was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.   




CONCLUSION OF LAW

The veteran's chronic back disability with left lower 
extremity symptoms was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in October 2002.  In 
December 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
December 2002 VCAA notice preceded the December 2002 RO 
rating decision, there is no defect with respect to the 
timing of the VCAA notice.  The RO sent additional duty to 
assist letters in December 2004, March 2005, and February 
2006.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but he has not been notified of the 
method by which the VA determines disability ratings or 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
December 2002, December 2004, March 2005, and February 2006.  
These letters effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for a back 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The claim was previously remanded so that the RO could obtain 
additional VA medical records, medical records from the 
Social Security Administration (SSA), and records from one of 
the veteran's former employers.  In December 2005, the 
veteran submitted a statement in which he reported that his 
former employer does not have any records relevant to the 
claim.  The veteran requested that the VA continue to process 
his claim.  In February 2006, the SSA notified the RO that 
the veteran's folder had been destroyed.  In March 2006, the 
VA Medical Center in Augusta, Georgia informed the RO that 
they do not have any further medical records regarding the 
veteran.    

The veteran's representative argued in a December 2006 
written brief presentation that the veteran should be 
afforded another medical examination.  He notes that the 
Board's December 2005 Remand instructed the RO to schedule 
the veteran for an examination, but the examination did not 
include an examination of the veteran's back.  The Board 
notes that in its December 2005 Remand, it specifically 
instructed the RO to schedule the veteran for a VA 
examination "to determine the nature, extent, and etiology 
of any residuals (including a scar) of a removal of a cyst 
from the buttocks."  The Board did not instruct the RO to 
schedule the veteran for an orthopedic examination of the 
back, inasmuch as the claims file already contained an 
adequate examination report regarding this issue.  The Board 
finds now, as it impliedly found then, that a further 
examination of the veteran's back is not necessary in order 
to adjudicate this claim.    

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified at a July 2006 Board hearing that he 
injured his back when his ship rolled to port and he fell 
down.  He sought medical attention and was told that there 
was nothing wrong with his back, but was given medication.  
He also stated that he may have sustained other injuries 
while coming down from poles as a lineman.  He testified that 
he didn't really have any back problems until approximately 
30 days after service.  

The service medical records reveal a single complaint of back 
pain in October 1952.  There is no indication of the cause of 
the back pain.  Specifically, there is no mention of the 
alleged incident in which the veteran fell down when the ship 
rolled to port.  No diagnosis was made and there is no 
indication of any follow up treatment.  The veteran's May 
1954 separation examination yielded normal findings.

An April 1974 correspondence from the Department of Water and 
Sewage Service (where the veteran worked) stated that the 
veteran was injured in the line of duty.  There is no 
indication whether this injury included an injury to his 
back.  

A July 1974 medical report reflects that the veteran injured 
his cervical spine when he was involved in a motor vehicle 
accident.  

The first post service evidence specifically referencing a 
low back disability is dated February 1977.  It consists of 
x-rays of the veteran's lumbar spine.  The x-rays show 
osteoarthritis changes present at L5-S1 with a vacuum effect.  
There was no fracture seen.  The record shows that the reason 
for the examination was that the veteran "hurt back, fell 
off ladder."  Another February 1977 medical report stated in 
more detail that the veteran "fell off ladder down flight of 
concrete steps."  He complained of neck, low back pain and 
left elbow pain.    

Other post service medical evidence includes an April 1982 
medical record that reveals that the veteran strained his 
back approximately two months prior to seeking treatment, 
while he was lifting pipes.  Another April 1982 medical 
report states that the veteran had a two month history of low 
back pain and "no injury on duty."  A July 1982 medical 
report states that the veteran "relates low back pain to 
injury 5 years ago; on job.  Says recurrent back pain since 
then."  An April 1985 treatment note from Meharry Medical 
Group (Dr. C.E.B.) states that the veteran "has been unable 
to work since June, 1982 because of a work-related injury."  

The veteran has submitted a May 2002 correspondence from Dr. 
A.M. of the TF Medical Group.  She stated that "The problem 
that [the veteran] has is most likely due to an accumulation 
of factors that would include his history of acute back 
injury sustained while in the military."  The medical 
records reflect that the veteran first sought treatment from 
Dr. A.M. in April 2002.  

The veteran underwent a VA medical examination in December 
2003.  The examiner indicated that he had reviewed the 
veteran's claims file.  The veteran complained of low back 
pain and stated that he thinks he hurt his back in 1950 when 
he was on a ship, but the pain resolved.  He stated that he 
suffered another episode of back pain in 1956 after he was 
out of the military.  The pain resolved in 1982, at which 
time he had another episode of back pain.  The examiner 
conducted a thorough examination and the veteran underwent x-
rays.  The x-rays revealed gross normal alignment with 
minimal degenerative disc disease at L4/L5 and L5/S1.  The 
examiner diagnosed the veteran with low back pain and some 
arthritis.  He then opined that "This is very unlikely to be 
due to his back pain episode that he had in 1950.  Low back 
pain occurs in 80% of individuals and it is self-limited, and 
this episode he had in 1950 did not cause his degeneration."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physician in this case.

There is no indication that the private physician had 
reviewed the veteran's claims file.  She offered no 
explanation as to why the veteran's separation examination 
yielded normal findings, or why there is no medical evidence 
of any low back disability until February 1977.  There is no 
indication that she was aware that the veteran sustained a 
post service injury to his back in February 1977 and that the 
post service medical records date back to this incident, as 
opposed to the alleged in service incident.  She failed to 
offer an explanation as to why the post service medical 
records reflect that prior to the claim being filed, the 
veteran himself attributed his disability to a post service, 
work related injury.  

The VA examiner had access to the claims file and indicated 
that he reviewed it.  He correctly noted that the veteran's 
back pain resolved itself soon after the alleged incident, 
and that the veteran sustained numerous post service injuries 
to his back.  The Board finds that the opinion of the VA 
examiner should be afforded greater weight than that of the 
private physician.

The Board acknowledges that there is a single instance of 
documented back pain in the service medical records.  
However, there is no post-service continuity of complaints or 
symptoms pertaining to the veteran's low back until February 
1977 (at which time he sustained a work related injury to his 
low back).  Such a lapse of time between service separation 
(1954) and the earliest documentation of current disability 
more than 23 years later is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the medical 
records make it clear that the veteran himself attributed his 
low back disability to his work related injury.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a back disability with left 
lower extremity symptoms must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


